Title: From Alexander Hamilton to The Royal Danish American Gazette, [6 April 1771]
From: Hamilton, Alexander
To: Royal Danish American Gazette



[St. Croix, April 6, 1771]
To the Printer of the Royal Danish American Gazette.
Sir,
I am a youth about seventeen, and consequently such an attempt as this must be presumptuous; but if, upon perusal, you think the following piece worthy of a place in your paper, by inserting it you’ll much oblige Your obedient servant,
A.H.



In yonder mead my love I found
Beside a murm’ring brook reclin’d:
Her pretty lambkins dancing round
Secure in harmless bliss.
I bad the waters gently glide,
And vainly hush’d the heedless wind,
Then, softly kneeling by her side,
I stole a silent kiss—


She wak’d, and rising sweetly blush’d
By far more artless than the dove:
With eager haste I onward rush’d,
And clasp’d her in my arms;
Encircled thus in fond embrace
Our panting hearts beat mutual love—
A rosy-red o’er spread her face
And brighten’d all her charms.


Silent she stood, and sigh’d consent
To every tender kiss I gave;
I closely urg’d—to church we went,

And hymen join’d our hands.
Ye swains behold my bliss complete;
No longer then your own delay;
Believe me love is doubly sweet
In wedlocks holy bands.—


Content we tend our flocks by day,
Each rural pleasures amply taste;
And at the suns retiring ray
Prepare for new delight:
When from the field we haste away,
And send our blithsome care to rest,
We fondly sport and fondly play,
And love away the night.



Cœlia’s an artful little slut;
Be fond, she’ll kiss, et cetera—but
She must have all her will;
For, do but rub her ’gainst the grain
Behold a storm, blow winds and rain,
Go bid the waves be still.


So, stroking puss’s velvet paws
How well the jade conceals her claws
And purs; but if at last
You hap to squeeze her somewhat hard,
She spits—her back up—prenez garde;
Good faith she has you fast.


